COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE                                                             No. 08-18-00207-CV
                                                 §
 MARY ANNE VINSON,                                                An Original Proceeding
                                                 §                    in Mandamus
 RELATOR
                                                 §

                                                 §

                                          O R D E R

       On April 12, 2019, the Court abated this original proceeding to give the Honorable Selena

Solis an opportunity to reconsider the ruling of the former judge of the 243rd District Court of El

Paso County. Judge Solis notified the Court by letter dated June 4, 2019 that she has reviewed the

order and will not be entering any additional orders. Therefore, the above-styled and numbered

cause is reinstated.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.

                                             PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.